CONSULTING AGREEMENT (the “Agreement”), dated as of November 3, 2008 between
ELITE PHARMACEUTICALS, INC., a Delaware corporation having a principal place of
business at 165 Ludlow Avenue, Northvale, New Jersey 07467 (the "Company"), and
Charan Behl (“Consultant”).



INTRODUCTION

     The Company desires to engage Consultant to provide consulting services to
Elite for Elite’s opioid abuse-resistant product, sustained release opioid
product and other such products that Elite may request assistance with (the
“Products”), all as more fully described in Exhibit A hereto. To accomplish such
purposes the Company and Consultant hereby agree as follows:

ARTICLE I
RETENTION: TERM: DUTIES

     1.1     Retention of Consultant; Term. The Company hereby retains the
services of Consultant, and Consultant hereby agrees to render services to the
Company, all in accordance with the terms and conditions hereof, for a term (the
“Term”) commencing on October 3, 2008 and terminating at such time as the
Company shall notify Consultant in writing pursuant to Section 3.1 below.

     1.2     Duties. During the Term, Consultant shall perform such consulting
services for the Company, its subsidiaries and affiliates as may be required and
assigned by the Company. These services shall include by way of illustration and
not limitation include assistance in development and execution of Elite’s
regulatory and clinical program to assist in development of the Products and
such other services as the Company shall request in writing from time to time.
The parties acknowledge and agree that the services shall be performed by
Consultant, in accordance with applicable law. Consultant shall provide the
services hereunder in a diligent and professional manner in accordance with
generally accepted industry standards. The services of Consultant hereunder
shall be performed at the applicable rate set forth in Section 2.1 hereof.
Consultant shall provide the Company with progress reports with respect to the
services rendered hereunder in reasonable detail on a periodic basis and as
otherwise requested by the Company.

     1.3     No Conflict. Consultant represents and warrants to the Company that
he is free to be engaged by the Company upon the terms contained in this
Agreement and that there are no consulting agreements, employment contracts,
restrictive covenants or other agreements or fiduciary obligations preventing or
interfering with in any manner whatsoever the full performance of Consultant’s
duties hereunder.

     1.4     Relationship of Parties. The Company and Consultant acknowledge and
agree that Consultant is an independent contractor and not an employee of, or
joint venturer or partner with, the Company. Consultant will not be entitled to
any of the Company's employee benefits (including without limitation, pension,
insurance, disability, overtime premium, vacation plans, and the like) and will
not have any right to make commitments to third parties on behalf of the Company
unless specifically authorized in writing by the Company. Consultant shall be
solely

--------------------------------------------------------------------------------



responsible for all obligations and reports covering Social Security,
Unemployment Insurance, Workers’ Compensation, Income Tax and other reports and
deductions required by any applicable Federal, state or local law with respect
to the services provided hereunder by Consultant.

     1.5     Legal Compliance. Consultant will comply with all applicable
governmental laws, ordinances, rules and regulations applicable to the
performance of the services hereunder.

ARTICLE II
COMPENSATION

     2.1      Compensation. For all services rendered by Consultant hereunder
and all covenants and obligations undertaken by him pursuant to this Agreement,
Consultant shall be compensated at the rate of $200 per hour, payable monthly
and upon presentation of an invoice itemized by days worked; provided, however,
that, in no event shall Consultant be entitled to compensation of more than
$10,000.00 in any month, unless Consultant has obtained the prior written
authorization of the Company. Consultant shall keep and shall cause to be kept
detailed monthly time sheets and is responsible for submitting such records to
Company. All invoices hereunder shall be submitted by Consultant to the Company
at the address set forth at the head of this Agreement. This is no required
minimum amount of services to be performed under this Agreement and all services
to be performed by the Consultant hereunder shall be solely in response to a
request for such services by the Company.

     2.2      Expenses. Upon presentation of a written itemized account thereof
with related receipts, the Company shall from time to time pay to or reimburse
Consultant for the reasonable and necessary travel expenses incurred by
Consultant in connection with the performance of his duties hereunder, which
travel expenses have been approved in writing in advance by the Company.

ARTICLE III
TERMINATION

     3.1      Term; Termination. Both the Company and the Consultant shall be
entitled to terminate this Agreement immediately upon written notice to
Consultant for any reason. Sections 1.3, 1.4, 1.5, Article 4 and Article 5 shall
survive the termination or expiration of this Agreement. Upon termination or
expiration of this Agreement, the Company shall not have any further obligations
to the Consultant hereunder.

     3.2      Continued Cooperation. Consultant shall, during and after the
expiration or termination of this Agreement for any reason, at Company’s sole
expense, provide such reasonable cooperation as is requested by Company with
respect to any internal or external agency or legal investigation (whether
conducted by the Food and Drug Administration (“FDA”), the Securities Exchange
Commission (the “SEC”) or otherwise), lawsuits, financial reports, or with
respect to other matters within Consultant’s knowledge, responsibilities or
purview, upon reasonable notice. Consultant shall execute all lawful documents
reasonably necessary for Company to secure or maintain any Confidential
Information (as defined below).

2

--------------------------------------------------------------------------------



     3.3      Return of Documents and Property. Upon the expiration or
termination of this Agreement, or upon the earlier request of the Company,
Consultant and his legal or personal representatives will promptly return to the
Company any and all information, documents or other materials relating to or
containing Confidential Information which are, and any and all other property of
the Company which is, in Consultant’s possession, care or control, regardless of
whether such materials were created or prepared by Consultant, and regardless of
the form of, or medium containing, such information, documents, including
without limitation, all Company computers and hard drives, all computer files
(whether or not such files are stored on Consultant’s personal computers), keys
and any other physical property of Company. A breach of the foregoing
obligations by any of Consultant’s representatives is deemed to be a breach by
Consultant.

ARTICLE IV
NON-DISCLOSURE AND NON-COMPETITION

     4.1      Non-Disclosure. Consultant acknowledges that, in performing his
services hereunder, he will be exposed to certain confidential and proprietary
information of the Company. Consultant shall not disclose or furnish to any
other person, firm or corporation, or utilize for his or their own benefit any
Confidential Information. For purposes of this Agreement “Confidential
Information is defined as (a) any information relating to any confidential
process, technique or procedure used by the Company, its subsidiaries and
affiliates, including, but not limited to, any patents and designs, projections,
procedures, formulae, processes, techniques, methodologies, business, financial
or organizational or administrative information, personnel material and product,
marketing or sales data; (b) the identity of any products or compounds that are
the subject of research, development, commercialization or manufacture by the
Company, including the progress or status of any such research or development
efforts Company; or (c) any information of a confidential nature obtained as a
result of any prior, present or future relationship with the Company, its
subsidiaries or affiliates; (d) any trade secrets of the Company, its
subsidiaries or affiliates; or (e) the name, address or other information
relating to any customer or supplier of the Company, its subsidiaries or
affiliates. It is further provided that the foregoing provisions shall not apply
to any information that Consultant can document by clear and convincing
evidence:

(a)     

is now public knowledge or which hereafter becomes public knowledge through no
fault of Consultant;

  (b)     

is properly provided to Consultant without violation of an obligation owed to
the Company by an independent third party; or

  (c)     

was already in the Consultant’s possession at the time of receipt from the
Company.

 

Consultant shall use best efforts to preserve and safeguard the Confidential
Information.

     4.2      Non-Solicitation; Non-Competition. Consultant agrees that during
the Term of this Agreement and for a period of one year thereafter, he will not,
in any manner, directly or indirectly (a) be employed for the purposes of,
engaged in or participate in the ownership,

3

--------------------------------------------------------------------------------



management, operation or control of, or act in any advisory, expert or other
capacity for, the development of any products, projects or development efforts
which compete with the products, projects or development efforts of the Company,
its subsidiaries or affiliates, including but not limited to, any product
substantially similar to or otherwise competing with the Products hereunder; (b)
solicit or divert any business or any customer from the Company, its
subsidiaries or affiliates or assist any person, firm or corporation in doing so
or attempting to do so; or (c) cause or seek to cause any person, firm or
corporation to refrain from dealing or doing business with the Company, its
subsidiaries or affiliates or assist any person, firm or corporation in doing
so; or (d) solicit or divert any employee from the Company, its subsidiaries or
affiliates or assist any person, firm or corporation in doing so.

     4.3      Securities Laws. Consultant acknowledges that he is aware that the
United States securities laws (“Securities Laws”) prohibit Consultant and any
person or entity who has received material non-public information about the
Company from purchasing or selling securities of the Company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities in reliance on such information. Consultant shall not do or perform
any act in violation of any Securities Laws or other applicable securities law.

     4.4      No Granting of License. Nothing herein contained is intended or
shall be interpreted as (i) granting or creating any right or license in or to
Consultant with respect to any patent rights, copyrights, trademarks, trade
secretes, or other intellectual property or proprietary rights owned or
controlled by the Company, or (ii) waiving or relinquishing any rights of
enforcement that the Company may have with respect to patent, copyright,
trademark, trade secrets, or other intellectual or other proprietary
infringement or misappropriation.

     4.5      Inventions. All data, results, ideas, discoveries, inventions,
reports, or other works of authorship (including, without limitation, any
derivative works) that are or may be patentable or subject to copyright and that
may be made, authored, discovered or otherwise conceived or invented by
Consultant, as a result of performing the services hereunder, whether alone or
in conjunction with others (collectively, the “Inventions”), and all right,
title and interest in and to such Inventions throughout the world, shall be
deemed a “work made for hire” (as such term is defined in Title 17 United States
Code Section 101) and shall be the sole and exclusive property of the Company.
To the extent any right, title or interest in or to such Inventions by operation
of law or otherwise belong to Consultant, such Inventions shall be deemed
assigned upon discovery, conception or creation to the Company and shall become
the sole and exclusive property of the Company, without any further act of
Consultant. Consultant agrees to treat all such Inventions as Company’s
Confidential Information hereunder. Consultant shall promptly communicate to
Company, without publishing same, any Inventions and all available information
relating to any Inventions (with all necessary plans and models).

     Consultant shall assist, the Company in perfecting its ownership rights in
Inventions and obtaining, maintaining and defending any such Inventions.
Consultant will, at the request of Company, execute and perform all such deeds,
documents, acts and things as Company and its duly authorized agents may deem
necessary or desirable to, among other things: (a) apply for, obtain and vest
solely in the name of Company, letters patent, copyrights, trademark

4

--------------------------------------------------------------------------------



registrations or other analogous protection in any country throughout the world
and when so obtained or vested to renew, extend and restore the same; and (b)
defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation or
cancellation of such letters patent, copyright, trademark registration or other
analogous protection. In the event that Company is unable, after reasonable
effort, to secure Consultant’s signature on any application, assignment, or
other document or instrument relating to letters patent, copyright, trademark or
other analogous protection relating to a Invention, whether because of the
physical or mental incapacity of Consultant or for any other reason whatsoever,
Consultant hereby irrevocably designates and appoints Company and each of its
duly authorized officers and agents as Consultant’s agent and attorney-in-fact,
to act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright, trademark or other
analogous protection thereon with the same legal force and effect as if executed
by Consultant.

     4.6      Indemnity Obligations. Company agrees to indemnify and hold
Consultant harmless from and against any and all claims, demands, liabilities,
damages, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) made against Consultant resulting from Consultant’s duties
hereunder, except where such claims, demands, liabilities, damages, costs, or
expenses result from Consultant’s gross negligence, willful misconduct, or
reckless actions. Consultant agrees to indemnify and hold the Company harmless
from and against any and all claims, demands, liabilities, damages, costs, and
expenses (including, without limitation, reasonable attorneys’ fees) made
against the Company resulting from Consultant’s gross negligence, willful
misconduct or reckless actions.

     4.7      Breach of Provisions. If Consultant and/or any of his agents or
representatives breaches any of the provisions of this Article 4 in addition to
and without limiting any other remedies available to the Company at law or in
equity, the Company shall be entitled to immediate equitable relief in the form
of an injunction in any court to restrain any such breach or threatened breach
and to enforce the provisions of this Article 4 and such other relief as the
court may determine to be necessary, reasonable or proper. Consultant
acknowledges and agrees that there is no adequate remedy at law for any such
breach or threatened breach and, in the event that any proceeding is brought
seeking injunctive relief, Consultant shall not use as a defense thereto that
there is an adequate remedy at law.

ARTICLE V
MISCELLANEOUS

     5.1      Assignment. The rights and obligations of Consultant under this
Agreement may not be assigned or delegated by Consultant without the prior
written consent of the Company.

     5.2      Binding Effect. This Agreement shall extend to and be binding upon
Consultant, his successors, permitted assigns, heirs and legal representatives,
and shall inure to the benefit of the Company, its successors and assigns.

5

--------------------------------------------------------------------------------



     5.3      Notices. Any notice required or permitted to be given under this
Agreement to either party shall be sufficient if in writing and if sent by
Federal Express or other similar express courier service, to the address of such
party set forth above, or to such other address as such party may hereafter
designate by a notice given to the other party in the manner provided in this
Section.

     5.4      Waiver. A waiver by a party hereto of a breach of any term,
covenant or condition of this Agreement by the other party hereto shall not
operate or be construed as a waiver of any other or subsequent breach by such
party of the same or any other term, covenant or condition hereof.

     5.5      Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof and no waiver,
modification, change or amendment of any of its provisions shall be valid unless
in writing and signed by the party against whom such claimed waiver,
modification, change or amendment is sought to be enforced. This Agreement
supersedes all prior understandings, whether oral or written, between the
Consultant and the Company.

     5.6      Authority. The parties each represent and warrant that they have
the power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.

     5.7      Applicable Law; Choice of Forum. This Agreement shall be governed
by and construed in accordance with the substantive laws of the State of New
Jersey without giving effect to principles relating to conflicts of law. Any
legal action or proceeding filed in connection with this Agreement shall be
filed in a forum in the State of New Jersey. The parties hereby consent to the
sole and exclusive jurisdiction of the courts in the State of New Jersey and
agree not to raise any defense or make any argument that the pendency of any
legal action or proceeding in such courts is inconvenient.

     5.8      Severability. In the event that any of the provisions of this
Agreement, or any portion thereof, shall be held to be invalid or unenforceable,
the validity and enforceability of the remaining provisions hereof shall not be
affected or impaired but shall remain in full force and effect.

* * *

6

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  ELITE PHARMACEUTICALS, INC.                     By:         Bernard J. Berk  
                  Chief Executive Officer                                      
        Charan Behl  


--------------------------------------------------------------------------------



SCHEDULE A

Consulting and advisory services on technical and business matters that include
but are not limited to formulation, scale up, regulatory and clinical support of
pharmaceutical products and technologies being developed or evaluated by the
Company, its subsidiaries or affiliates, solely on an as-requested by the
Company basis.

 

--------------------------------------------------------------------------------